DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " said plate".  There is insufficient antecedent basis for this limitation in the claim.  Note the claim refers to this element as a “substrate plate” and consistency is required within the claims. 
Claim 1 recites the limitation " said partially conductive substrate plate".  There is insufficient antecedent basis for this limitation in the claim.  Note the claim refers to this element as a “substrate plate” and consistency is required within the claims.
Note this is referred to a plate, a partially conductive substrate plate, a substrate plate, and a substantially transparent and partially conductive substrate plate.  Consistency is required in the claims and these terms are all being examined as the same element.   
Note claims 5, 7, 8, 10, 12, 14, and 15 all have similar issues with the substrate plate and also need to be corrected.  



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 2 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 5 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 6 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 7 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 9 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 11 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 13 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 17240676 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10386489. Although the claims at issue are not identical, they are not patentably distinct from each other because the beam scanning functionality is the same between the current application and the 10386489 patent.
Claims of current application
Claims of 10386489
1
1
2
NA
3
NA
4
NA
5
NA
6
NA
7
NA
8
NA
9
NA
10
1
11
NA
12
NA
13
NA
14
NA
15
NA





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (20140094954) in view of Allam (5291034) and Laycock (20180356342)
Referring to claims 1 and 10, Griffiths shows a micromachining device (see figure 2), comprising:
a laser (see figure 3 Ref 307 also see paragraph 25-26);
a moveable stage (see figure 3 note Ref 260 also see paragraph 86-87);
a microprocessor controller (see figure 3 Ref 320); and
a solid-state laser beam scanner (see figure 3 note the beam delivery system) comprising a control unit (see the processor control connected to the beam box) 
wherein said microprocessor controller is electrically connected to said moveable stage (see paragraph 86-87), said laser and said control unit (see figure 3 note the control signals going to the beam box);
However Griffiths is silent as to the beam delivery system components and fails to show a solid-state laser beam scanner comprising a control unit a variable frequency electromagnetic signal generator electrically coupled to a substrate plate assembly comprised of at least one of a substantially transparent and partially conductive substrate plate having at least one generally planar face thereon with a series of quantum dots affixed with said plate, each of a quantum dot in said series of quantum dots being of an arbitrary size, and each said quantum dot possessing an inducible dipole moment, and each said quantum dot in electrical contact with said partially conductive substrate plate;
wherein said control unit provides a signal to excite said series of quantum dots on said substrate plate assembly to affect the scanning and steering of a laser beam through said substrate plate assembly. 
Allam shows an electromagnetic signal modulator comprising:
A solid-state laser beam scanner comprising a control unit and a variable frequency electromagnetic signal generator  substrate plate assembly comprised of at least one of a substantially transparent and partially conductive substrate plate (see the plate that light impinges and travels through in figure 9 Ref 15) having at least one generally planar face thereon with a series of quantum dots affixed with said plate (see figure 9 note the three dimensional quantum dot array), each of a quantum dot is said series of quantum dots being of an arbitrary size (see figure 9 note D also see figure 10 note D), and each said quantum dot possessing an inducible dipole moment (see column 5 lines 4-30), and each said quantum dot in electrical contact with said partially conductive substrate plate (see the particulars of the quantum dots as shown in figure 11-13 that includes a conductive “dog-bone” configuration);
wherein said control unit provides a signal to excite said series of quantum dots on said substrate plate assembly to affect the scanning and steering of a laser beam through said substrate plate assembly (see column 5 line 4-29 and column 6 lines 31-45). 
	Laycock shows a similar device to modulate a laser including the control circuit and the control unit connected to the substrate plate assembly (see paragraph 137).  It would have been obvious to include the details of a modulating control circuit as shown by Laycock because this would have been obvious to control the array of quantum dots as shown by Allam.  
	It would have been obvious to include the specifics from the solid-state laser beam scanner as shown by the combination of Allam and Laycock because the details of the scanner as shown by Griffiths are not shown and a solid-state scanner adds the advantage of minimizing moving parts as taught by Allam.  
	Referring to claims 2 and 3, the combination of Griffiths and Allam renders obvious both an electrical signal and an optical signal (note the wire shown in figure 10 extending to bias voltages V1 and V2) also note that control signals sent via optical communications from a processor is well known.  
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (20140094954) in view of Allam (5291034) and Laycock (20180356342) and Kleinert (20140110384). 
Referring to claim 9, Griffiths fails to show a focusing lens between said substrate plate assembly and said stage.
Kleinert shows a similar device that includes a solid-state scanning device that has a focusing lens between the scanner and said stage (see figure 15 Ref 1506).  It would have been obvious to include the focusing lens because this is extremely well known and adds no new or unexpected results.
Allowable Subject Matter
Claims 4-8 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645